Case 1:18-cv-01824-SEB-MJD Document 15 Filed 10/05/18 Page 1 of 1 PageID #: 37

                              UNITED STATES DISTRICT COURT
                                   Southern District of Indiana
                                          Laura A. Briggs

                                         Clerk of the Court
  46 East Ohio Street, Room 105                                         101 Northwest MLK Boulevard
  Indianapolis, Indiana                                                           Evansville, Indiana
  46204                                                                                         47708
  921 Ohio Street                                                              121 West Spring Street
  Terre Haute, Indiana                                                          New Albany, Indiana
  47807                                                                                       47150




                                                  October 5, 2018



                                                  Re: MANNEBACH v. UNITED STATES
                                                  OF AMERICA
                                                  Cause Number: 1:18−cv−01824−SEB−MJD

  TO ALL COUNSEL OF RECORD:

           Pursuant to Local Rule 40−1, the above matter was reassigned from the docket of
  Judge James R. Sweeney II to the docket of Judge Sarah Evans Barker on October 5, 2018.
  The cause number above has been changed to reflect the initials of the newly assigned
  district and/or magistrate judge. Please note that cause number
  1:18−cv−01824−SEB−MJD should be used on all future filings.



                                                  Sincerely,
                                                  Laura A. Briggs, Clerk of Court



                                                  By: s/Ruth Olive
                                                  Ruth Olive, Deputy Clerk
